Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to April 19, 2019.
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 7/6/21 is acknowledged.
A reading of the specification reveals the point of novelty resides in reducing tissue damage caused by ischemia reperfusion in organs or tissues to be transplanted by administering both dexmedetomidine and either xenon or argon.  It is noted current pricing is about $20 per kilo for argon and $850 per kilo of xenon.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmidt in view of Maze.
Schmidt (2016/0199406) entitled "Non-Aesthetic Protective Gases in Combination with Liquid Anesthetic Agents for Organ Protection" teaches in paragraph 13, organ protection by administering both a gas and liquid anesthetic where the gas may be argon in a concentration of 1 – 70%.  In paragraph 15 the liquid anesthetic agent may be dexmedetomidine.  In paragraph 7 the gas anesthetic may be xenon.  In paragraph 36 protective gases include the noble gases, in paragraph 42 argon and xenon are protective gases.  See the claims, in claim 16 the method reduces damage to the kidney, liver, and heart.
The claims differ from Schmidt in that they specify a method of inducing factors that promote cell survival after ischemia reperfusion as related to transplantation.
Maze (2009/0252814) entitled "Use of Xenon for Organ Protection" teaches in paragraphs 24-28, cell protective effects of xenon where release of neurotransmitters are reduced as well as other factors related to ischemia reperfusion damage.  In paragraphs 31-33 using xenon as an organ/tissue 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat organs to be transplanted by administering both a noble gas and dexmedetomidine as taught by Schmidt and whereby such administering modulates cell survival factors because Maze teaches the effects of xenon and dexmedetomidine are to modulate a number of factors associated with ischemia reperfusion damage to organs.   Regarding claim 5 directed to the timing of the donation, treating the organ or tissue as described by the above references would have the same effects upon the organ regardless of the condition of the donor at the time of the harvest.  Regarding claim 6 directed to including standard preserving solutions, one would expect the addition of the noble gas and dexmedetomidine would have their known benefits in those conventional solutions.  Regarding claims 9-10 directed to dosing, the claimed ranges are standard for treating with these drugs.  Regarding claim 11 directed to treating the graft after harvesting, rinsing and other such procedures are conventional and employing known agents such as those claimed for their known function with the expected results would have been obvious.  Regarding claims 12-13 directed to the donor, the treatment of the .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Deken (British J of Surgery) teaches treating kidneys to be transplanted with xenon or argon.
Khajuria (Acta Anaesthesiologica Taiwanica) teaches kidney injury reduced with dexmedetomidine and xenon.
Rajakumaraswamy (Neuroscience Letters) teaches neuroprotection with xenon and dexmedetomidine.
Neu (DE 10329926) entitled "Combination Medicament, Useful as Anesthetic Containing Xenon and Dexmedetomidine" teaches anesthesia to reduce cardiovascular damage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 













/RALPH J GITOMER/Primary Examiner, Art Unit 1655